Spring, J.:
The allegations of the complaint are numerous and verbosely , stated. We shall confine ourselves to culling such as we deem essential to a comprehension of the' only cause of action maintain- ' able, and it is difficult, with that purpose in view, to compress the statement within reasonable compass.
A corporation known as Edward Wallerstein. & Oo. was duly incorporated in the State' of, Michigan in August, 1900. Its capital stock was $300;000, consisting of first and sfeeond preferred • and common. The large majority of the. stock was held by the defendants Alfred and ' Edward Wallerstein, individually and as trustees, and by the defendant George Brack. The plaintiff became the owner of1 $3,000 of .the first preferred stock of the corporation. The complaint alleges that he Was fraudulently induced to accept this stock, but the allegation is Unimportant,, for he has no standing at all to maintain the action unless, he is a stockholder of this corporation.
The corporation carried on its business in the State of. Michigan until 1903. It also did business in the city of Chicago under the trade name of the Regent Shirt Company, but there was no organization or corporate entity to this offshoot of the Wallerstein Company/ In 1903 a creditor of the corporation was fraudulently induced to commence involuntary bankruptcy proceedings to have the covporation adjudged a bankrupt. An answer to the petition was wrongfully filed,” and at the instance of said Wallersteins a. temporary receiver w,as appointed: The'ohject of the receivership was to enable the Wallersteins to control and manage the assets and bnsiness of .the corporation, which they did; and with the further purpose of securing an unfair ad justment with the' creditors of'the corporation. The purpose of this adjustment was .to enable the chief stockholders and their friends ultimately to acquire the assets which would remain after the compromise had been.satisfactorily arranged.
The defendants Wise were, copartners in Mew York city, carrying on business in the name of Wise Brothers, and were creditors of the Wallerstein Company from $20,000 to $30,000. Irwin Waller-stein and Leo Steifel had become stockholders of the Wallerstein corporation, and' the charge is that these two- stockholders, with Alfred and Edward Wallerstein, entered into a conspiracy with *695Wise Brothers whereby the latter were to induce the creditors of the corporation to accept in full payment,of their several debts fifty cents on the dollar. In order to accomplish this purpose the exact condition of the assets of the corporation was concealed from its creditors and they were all turned over to Wise Brothers, who, by the fraudulent scheme, were to rbceive full payment for their claim and additional compensation for services rendered in abetting the project.
In order to consummate the design, the stockholders who were participants in the conspiracy transferred their stock to the defendant Knopf as trustee, who was privy to the scheme. The plaintiff, believing the transaction was honest and for the best interests of all parties concerned, transferred his stock by blank indorsement to Dana H. Benjamin, who was the son-in-law of the plaintiff and a stockholder of the corporation owning second preferred stock of the par value of $5,100. Benjamin, with like belief apparently in the integrity of the proposed adjustment,-assigned his own and the plaintiff’s stock to Knopf.
The compromise was effected, except that one or two favored creditors were paid in full. The bankruptcy proceedings were discontinued after the liquidation of the debts of the corporation and no trustee was ever appointed. ,
The complaint further charges that, after this compromise was accomplished, the value of the assets remaining of those fraudulently transferred to Wise Brothers was more than sufficient to pay all the first preferred stock of said corporation, and which included that issued to the plaintiff, and also substantially all of the second preferred of which Benjamin’s formed a part. Benjamin subsequently assigned to the plaintiff his interest in the stock -originally issued to the plaintiff, and also the $5,100 owned by him and all his rights of actions connected therewith.
To carry out the original fraud, Benjamin was induced by fraudulent representations to enter into ah agreement with Alfred -and Edward Wallerstein, Brack and Knopf for a division of the assets of the corporation, the greater part of which was to be owned by the defendants, or some of them. The defendant, The Kegent Shirt Company, was incorporated in August, 1903, pursuant to the laws of the State of Hew York in accordance with articles of in cor*696poratioh executed by these two Wallersteins and the defendant Stiefel, and that corporation is conducting a business in this State of " the same kind as that carried on by the Wallerstein Company in Michigan. Since the compromise" mentioned the - said assets and property of said original corporation have been under the control and management of the said Hegent Shirt Company and of the individual defendants.
The complaint also alleges that the said corporation abandoned its place of" business in Michigan, and all, the asséts of the Waller-stein corporation which were' in that State have been wrongfully removed therefrom by these defendants to the State of Hew York in order to make effectual their purpose to absorb ‘its assets to the exclusion of the plaintiff and others similarly situated.
It is also alleged that there is no one of the officers or other person representing said corporation in the State of Michigan upon whom process may be served, and in October, 1904, it caused to be filed with the Secretary of said State a statement to the effect that the company had “ no debts or credits.”
The complaint, with tedious prolixity, contains extracts from the ' statutory law of Michigan and charges that the defendants and said corporation have flagrantly violated these statutes and the laws of that State. We do not deem it necessary to analyze or comment upon these provisions of 'law or the alleged infractions of the same, ■ contenting ourselves with the general statement that the complaint does aver these violations.
The complaint alleges many other acts which it is unnecessary to enumerate, and which, it is .charged, were connected with, the chief conspiracy to make a dishonest- adjustment with the creditors qf the Wallerstein corporation and appropriate its assets or the avails thereof for the benefit of these defendants. There are also allegations connecting each 'of the defendants with the alleged scheme or some part thereof.
The action is commenced by the plaintiff in his own behalf and. of all other persons, in interest who may elect to join in the action. Several grounds are set forth in the demurrer, but it was sustained on the ground that the complaint fails to state a cause of action.
At the threshold of the discussion a disturbing objection, and the one which apparently influenced in a large measure the decision of *697the court below, is the failure to allege the refusal of the corporation, uppn demand being made, to commence an action similar to the present one, or that it had unreasonably neglected to commence such an action. It is clear the plaintiff cannot accomplish his purpose to secure a recovery of the assets for the benefit of the stockholders except through the corporation itself.
The orderly mode of procedure, therefore, Avhich seems to be somewhat rigidly adhered to, is for the stockholder suing to allege affirmatively a formal demand and refusal, or facts denoting a dereliction .of duty by the directors to obtain by action the relief to which the stockholder deems himself entitled. (Flynn v. Brooklyn City R. R. Co., 158 N. Y. 493, 508; Niles v. N. Y. C. & H. R. R. R. Co., 176 id. 119; Kavanaugh v. Commonwealth Trust Co., 181 id. 121; S. C., 103 App. Div. 95.)
This, however, is a rule of procedure which is a corollary of the proposition that the relief desired must be granted through the corporation, as the assets belong to it and cannot be converted into money or distributed, and the rights of the parties determined ^xcejpt through its agency. Each of the cases cited recognizes the right of an aggrieved stockholder .to maintain an action to enable the corporation to regain assets,dissipated through the collusion of its directors or officers, providing only the corporation upon demand refuses to enforce a like remedy or unreasonably postpones action. In that event, the corporation must be made a party defendant, and the allegations of the complaint must conform to an action commenced by the corporation. If it is determined there are assets of the corporation which should be accounted for, they are directed to be turned over to that body to be treated as its property.
In this case all the directors and officers of the Wallerstein corporation, and the stockholders as well who are known to the plaintiff, were charged with active participation in the fraudulent scheme by which its assets had been dissipated and appropriated by the defendants. It is obvious, therefore, that a demand upon these directors or officers to commence an action to obtain the relief sought by the plaintiff would be futile, for the gravamen of the cause of action is their own misconduct. In effect they would be asked to sue themselves upon a charge of fraud sufficiently grave to justify an indictment against them. A corporate entity must act *698through its officers, and if to set in motion that body will inevitably inculpate those officials, the requirement of a useless demand would not seem to be necessary.
As was said in Sage v. Culver (147 N. Y. 241, 246): “ Where the corporation is fexclusively under the control of the trustees and officers whose acts and management are questioned' a demand that the corporation bring the action would be idle and fruitless and in such cases equity permits the stockholder to bring the action in his own name.”
In Brinckerhoff v. Bostwick (88 N. Y. 52) the plaintiff was a stockholder of a national bank, and brought an action in his o\\ n behalf and for other stockholders against the receiver, the bank and its directors charging the defendants with' negligence in allowing the funds of the bank to be stolen and squandered. The court in considering the question under discussion used this language (at p. 59): “ The action to recover such losses, as before observed, should in general be brought in the name of the corporation, but if it refuses to prosecute, the stockholders, who are the real parties in interest, will be permitted to sue in their own names, making the corporation a defendant * * *. And that course of proceeding is also allowed if it appears that the corporation is still under the control .of those who must be made the defendants in the suit * * *. In such cases a demand upon the corporation to bring the suit would be manifestly futile and unnecessary. A suit prosecuted under the direction and control of the very parties' against whom the misconduct is alleged, and a recovery is sought, would scarcely afford to the shareholders the remedy to which they are entitled, and the fact that the delinquent parties are still in control of the corporation is of itself sufficient to entitle the shareholders to sue in their own names.”
The. complaint fairly complies with the requirement that where the action is commenced by a stockholder it must allege substantially the same facts which would be pertinent in an action by the corporation itself. In an action by it the gist of the claim would be the fraudulent dissipation of its assets, and the object sought would be the- revesting in the corporation of the control and dominion of the property thus diverted. In this case the corporation is a party defendant. The action is in equity and all the rights *699which would accrue to the corporation as plaintiff can be granted to it as defendant.
Nor is any remedy available to the plaintiff through the bankruptcy proceeding. That proceeding was for the purpose of disposing of the assets of the corporation for tlie benefit of its creditors. Upon their payment the proceeding was terminated. There is no officer in Michigan upon whom process may be served and no assets in that State to confer jurisdiction upon any of its courts. The assets are in the State of New York, the colluding officers of the corporation and the Regent Shirt Company, which by virtue of the fraudulent conniving of the directors of the supposed defunct corporation controls its business, are also in the State of New York. All of the parties to be affected by the judgment are within the jurisdiction of this State, and as the assets are here there can be no difficulty in adjusting the rights of the parties by this action.
It is claimed there is an improper joinder of causes of action in the complaint. There ate, allegations which, considered independently of other connecting averments, may be said to state a separate - demand or claim. We must, in construing the complaint, realize ' that the pleader is attempting to state a multitude of facts and circumstances, all of which tend to show the collusive endeavor of the defendants to absorb the assets of this corporation. The defendants Wise were not stockholders of the corporation, but it is charged that they joined in with the other defendants to despoil the company of its property. Their presence may be necessary to the primary purpose of the action, which is to get the custody of the property into the Wallerstein corporation and compel an accounting of that diverted or squandered.
The fact that Knopf is the nominal custodian of the stock "of plaintiff and of Benjamin is not ah obstacle to the maintenance of the action in the light of the circumstances set forth. The claim is that Knopf, in collusion with the other defendants, acquired this stock for a fraudulent motive; that the payment of the creditors in any event was the excuse for the acceptance óf' the certificates by him. If this is true and the debts have been paid the plaintiff by right may be entitled to his stock. The agreement between Benjamin and the other- stockholders is charged to have been executed through deception practiced upon him, and in fact the *700whole project is imputed to a dishonest concerted attémpt to get hold of the assets of the corporation.
The plaintiff is not obliged to defer Ms action until the end of the litigation with Knopf. In the meantime the assets might' not be attainable at all. If Knopf was one of the parties in the general scheme alleged, and the transfer of this stock was a feature of the plot, he is a proper party .defendant, and .that aspect of the conspiracy can be determined in connection with the other phases of the fraud charged. .
The plaintiff is hot seeking to recover the debt which was canceled by the acceptance of' the stock in the corporation, nor as a creditor. His only relief in this action, as already suggested, inures to him as stockholder and through the medium of the corporation.
In construing .'the complaint, even though It may contain allegations apparently inconsistentj wti must assume the facts 'are true; and we think it states a cause, of action, and the relief to be accorded, if the facts charged are established, may be readily determined.
The interlocutory judgment should be reversed, with the costs and disbursements of this appeal, and the demurrer should- be overruled, with costs, with leave to the defendants to plead over -upon payment of costs and disbursements of this: appeal and the costs below.
All concurred.
.Interlocutory judgment reversed, with costs, and demurrer Overruled, with costs, with leave to plead .oyer, upon payment of the costs-of the demurrer and of this appeal.